Citation Nr: 1646172	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  09-38 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from January 1977 to January 1999, and from August 2000 to September 2006.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the appeal lies with the RO in Honolulu, Hawaii.

The Veteran testified before the Board at a July 2010 hearing.  A transcript of the hearing is of record.

This case was brought before the Board in March 2016, at which time the Board in pertinent part denied the instant claim.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a September 2016 order, granted a Joint Motion for Partial Remand (Joint Motion), vacating the portion of the Board's March 2016 decision which denied service connection for sleep apnea, and remanded the appeal for additional consideration.


FINDINGS OF FACT

Sleep apnea was not manifest in active service; any current sleep apnea is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

Sleep apnea was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
  
The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2015).
  
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  With respect to the issues raised by the Joint Motion regarding the adequacy of an April 2012 VA examination, for reasons discussed below, the Board has determined that the February 2000 and December 2006 VA examination reports addressed by the Joint Motion lack probative value with respect to a diagnosis of sleep apnea.  Therefore, there is no prejudice in the April 2012 VA examiner's failure to discuss the prior examination reports, and the April 2012 VA examination is adequate for the purposes of determining service connection.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Further, there has been substantial compliance with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Finally, as noted above, the Veteran was provided a hearing before the Board in July 2010.  The undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R.     § 3.103(c)(2) and adjudication of the Veteran's appeal may proceed.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran maintains that he currently suffers from sleep apnea that first manifest during active service.  Specifically, the Veteran asserts he began snoring during service, symptoms which increased during his active service.  He testified that a sleep study performed shortly after his first separation from service uncovered a diagnosis of sleep apnea.  See July 2010 Board hearing transcript at 5. 

While the evidence reveals that the Veteran currently suffers from obstructive sleep apnea, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  Service treatment records indicate the Veteran sought treatment in December 1998, reporting symptoms of "increasing" snoring and being tired in the morning after a full night of sleep.  He was referred for a sleep study with possible obstructive sleep apnea.  Contrary to the Veteran's testimony, records indicate a February 1999 sleep study conducted at Queens Medical Center (QMC) objectively demonstrated no sleep apnea.  In March 1999, he underwent a tonsillectomy, septoplasty, and uvulopalatopharyngoplasty due to heroic snoring and chronic nasal obstruction.  The March 1999 operative report also specifically notes the QMC sleep study "demonstrated no sleep apnea."  Other than subjective complaints of continued snoring and morning fatigue, there are no other treatment records pertaining to sleep apnea during either period of active service.  As such, the Board finds the Veteran did not suffer from sleep apnea during active service.

The Veteran has reported that, following service separation, he continued to suffer from subjective symptoms of general fatigue and snoring which, partially as a result, led to his wife sleeping in another room.  Post-service VA treatment records indicate that the Veteran is overweight/obese, and educated on associated health risks, which include among others the development of sleep apnea.  See, e.g., October 2010 VA Nursing Outpatient Note.  He was informed of the available weight management programs but declined treatment.

In March 2012, he underwent a second sleep study, during which intermittent snoring was noted in association with recurrent hypopneas.  A diagnosis of moderate obstructive sleep apnea was rendered with good response to CPAP therapy.  He was then afforded a VA examination in April 2012, during which the examiner noted the Veteran's history of snoring while in service.  After reviewing the Veteran's service treatment records and claims folder, and examining the Veteran, the VA examiner opined that it is less likely than not that the Veteran's current sleep apnea is etiologically related to his active service.  In this regard, the VA examiner noted that snoring is not the same as obstructive sleep apnea, and pointed out that the sleep study performed in 1999 did not confirm a diagnosis of sleep apnea despite findings of heroic snoring at the time.  Finally, the VA examiner noted that sleep apnea was not confirmed until April 2012, and that a person can develop obstructive sleep apnea at any time in their life.

The Board acknowledges that the reports of February 2000 and December 2006 VA examinations contain diagnoses of sleep apnea.  However, as diagnoses are contrary to and not supported by the objective medical evidence of record, the Board affords no probative value to either examination report or the diagnoses of sleep apnea contained therein.  See generally Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  

With respect to the February 2000 VA examination report, other than subjective complaints of snoring and breathing difficulty, as well as the Veteran's self-reported history of a March 1999 surgery to help breathing and snoring problems, there is no basis provided for the diagnosis of sleep apnea.  Significantly, there was no sleep study or any other testing associated with this diagnosis, and the examiner did not address the medical records dated one year prior which affirmatively ruled out a diagnosis of sleep apnea.  

Likewise, there was no sleep study or other objective testing performed in conjunction with the December 2006 VA examination.  Instead, the VA examiner relied on the Veteran's inaccurate self-reported history in rendering a diagnosis of sleep apnea.  The examination report includes subjective complaints that the Veteran underwent a uveoplasty in 1999 for sleep apnea.  Likewise, a diagnosis of "sleep apnea [status-post] surgical repair" was rendered without further explanation.  However, as discussed above, the March 1999 operative report specifically notes that no sleep apnea was demonstrated at the time, and the Veteran testified in July 2010 that he had not then undergone another sleep study since February 1999.  

Due to the contradictions between the February 2000 and December 2006 diagnoses of sleep apnea with the objective medical reports and evidence contained in the record, the Board affords no probative value to these diagnoses.  Further, the Board finds the Veteran's reports that he was diagnosed with sleep apnea by the February 1999 sleep study, which was then surgically repaired in March 1999, are not credible, as these assertions are contrary to the February and March 1999 medical reports.  See generally Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

In sum, the Board finds that there is no evidence of obstructive sleep apnea in service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current disability and his in-service symptomatology.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The Board affords no probative value to the February 2000 and March 2006 diagnoses of sleep apnea or to the Veteran's reports of having been diagnosed with sleep apnea in February 1999, shortly after service separation.  The Veteran has produced no competent evidence or medical opinion in support of his claim, and the negative April 2012 VA etiological opinion constitutes significant probative evidence which weighs against granting the Veteran's claim.

The Board acknowledges that the Veteran himself has claimed that he suffers from sleep apnea as directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., fatigue, snoring; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection, and the Board affords these statements little probative value.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for sleep apnea, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.

	
ORDER

Service connection for sleep apnea is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


